El Juez Asociado Señor Kolthoff Caraballo
emitió la opinión del Tribunal.
La controversia planteada ante nuestra consideración nos permite determinar cuándo es que comienza a trans-currir el término prescriptivo de un año, conforme al Art. 1868 del Código Civil de Puerto Rico, 31 LPRA see. 5298, en una acción de daños y perjuicios por negligencia o mala práctica legal en contra de un abogado al amparo del Art. 1802 del Código Civil, 31 LPRA see. 5141. Concluimos que el término prescriptivo comienza a transcurrir desde que el perjudicado adviene en conocimiento de la decisión final y firme sobre el litigio en el que se le imputa la negligencia al representante legal. Así pues, es en ese momento en el que se tienen los elementos necesarios para ejercer la acción judicial.
*638Examinemos, entonces, los hechos relevantes a la con-troversia planteada. Primero discutiremos lo relacionado al caso que originó la demanda contra el abogado y luego la reclamación instada en contra del representante legal. Veamos.
HH
A. La querella laboral
El 13 de marzo de 2009, la Sra. Cynthia González De Jesús (señora González De Jesús) presentó ante el foro de instancia una querella laboral por discrimen y despido in-justificado contra el Colegio Mayor de Tecnología (Colegio Mayor), esto al amparo del procedimiento sumario de la Ley Núm. 2 de 17 de octubre de 1961, según enmendada (Ley 2).(1) Para ese pleito, el Colegio Mayor contrató al Ledo. Carlos J. Rodríguez Fernández (licenciado Rodríguez Fernández) como su representante legal.
Luego de varias situaciones relacionadas con la expedi-ción y el diligenciamiento del emplazamiento, el mismo fue diligenciado el 10 de septiembre de 2009.(2) Así las cosas, el 20 de octubre de 2009, el Colegio Mayor solicitó la desesti-mación de la querella laboral por falta de jurisdicción y el 26 de octubre de 2009 contestó dicha querella. No obstante, por tratarse de una querella presentada en virtud del pro-cedimiento sumario dispuesto en la Ley 2, supra, el tér-mino para contestar la misma era de 10 días y vencía el 21 de septiembre de 2009.(3)
Como consecuencia de que el Colegio Mayor no contestó la querella dentro del término establecido, la señora Gon-zález De Jesús solicitó la anotación de rebeldía. Así, el tri*639bunal de instancia anotó la rebeldía al Colegio Mayor el 8 de octubre de 2009.(4) Luego de la vista en rebeldía cele-brada el 7 de diciembre de 2009, el foro de instancia dictó una Sentencia el 19 de febrero de 2010.(5) Mediante dicha determinación, el tribunal de instancia declaró “ha lugar” la querella laboral y condenó al Colegio Mayor a pagar a la señora González De Jesús $91,300 ($73,040 más $18,260 en concepto de gastos y honorarios de abogado). El 5 de marzo de 2010 se dictó una Sentencia Enmendada, notifi-cada el 15 de marzo de 2010.
Ante el fallo adverso, el licenciado Rodríguez Fernández —en representación del Colegio Mayor— realizó varios trá-mites para la revisión de la determinación. De esa forma, recurrió ante el Tribunal de Apelaciones y ante esta Curia, mas ambos foros denegamos su solicitud. Finalmente, el 1 de abril de 2011, declaramos “no ha lugar” a la Moción de Reconsideración presentada por el Colegio Mayor. (6) Así las cosas, el 3 de junio de 2011, el licenciado Rodríguez Fer-nández notificó —mediante carta— al Colegio Mayor que la decisión del foro de instancia era final y firme, por lo que el pleito había culminado y correspondía que se efectuara el pago de $91,300 a favor de la señora González De Jesús. (7)
B. La demanda contra el abogado
Inconforme con la representación legal brindada por el licenciado Rodríguez Fernández, el 21 de diciembre de *6402011, el Colegio Mayor presentó una demanda por daños y perjuicios contra el mencionado abogado.(8) En particular, alegó que como consecuencia de que el licenciado Rodrí-guez Fernández no contestó la querella laboral dentro del término dispuesto por ley, éste incurrió en negligencia en el desempeño de sus deberes como abogado. Con ello, provocó que recayera una sentencia por $91,300 en contra del Co-legio Mayor, ante lo cual este último expresó que “tuvo que pagar por una reclamación que no tenía fundamento y la cual se había desestimado a nivel administrativo”. (9) Asi-mismo, el Colegio Mayor adujo que a raíz del litigio y de la sentencia que recayó en su contra, su reputación se afectó grandemente en su carácter como patrono y como centro educativo.
Por todo lo cual, el Colegio Mayor solicitó al tribunal de instancia que ordenara al licenciado Rodríguez Fernández a pagar: (1) $91,300 que tuvo que pagar a la querellante en la reclamación laboral; (2) $53,700 como indemnización por los daños y perjuicios sufridos al verse afectada la reputa-ción del centro educativo; (3) $5,000 en concepto de los ho-norarios pagados al licenciado en la etapa apelativa del caso, y (4) $7,500 que pagó en honorarios de abogado.(10)
Luego de varios trámites relacionados con el emplaza-miento, el licenciado Rodríguez Fernández solicitó la des-estimación de la demanda con perjuicio en mayo de 2012. En síntesis, argumentó que la causa de acción en su contra estaba prescrita debido a que el Colegio Mayor fue notifi-cado de la anotación de rebeldía el 9 de octubre de 2009 y desde esa fecha conoció de la alegada negligencia por omi-sión que le imputa al licenciado. Añadió que a partir de esa fecha, el Colegio Mayor tenía un año para hacer su recla-mación y no lo hizo en ese término, sino que presentó su *641demanda el 21 de diciembre de 2011, esto es, más de dos años después del alegado hecho negligente. Así, el licen-ciado Rodríguez Fernández pidió la desestimación de la de-manda y la imposición de $25,000 como honorarios de abo-gado por temeridad más costas y gastos.
En junio de 2012, el Colegio Mayor se opuso a la Peti-ción de desestimación y adujo que no fue hasta el 3 de junio de 2011 que el licenciado Rodríguez Fernández le notificó mediante carta la determinación final de esta Curia. Se-ñaló que en esa fecha fue cuando conoció del daño y desde ahí pudo ejercer su causa de acción, por lo que su demanda presentada el 21 de diciembre de 2011 no estaba prescrita. Además, argumentó que “[m]ientras el caso estuvo venti-lándose en el Tribunal de Apelaciones y en el Tribunal Supremo, todavía la decisión del Tribunal de Primera Instan-cia podía ser revocada, por lo que el Colegio [Mayor] aún tenía la expectativa de no sufrir ningún daño”.(11)
El licenciado Rodríguez Fernández replicó a la oposición y expuso, contrario a lo planteado en la Petición de deses-timación, que el Colegio Mayor conoció su daño desde el 19 de febrero de 2010 cuando el tribunal de instancia dictó sentencia en su contra e impuso el pago de $91,300 a favor de la señora González De Jesús en el caso laboral. Por lo que, “el supuesto acto negligente cometido por el abogado le era conocido [,] así como las consecuencias que tuvo el supuesto acto negligente, o sea, la pérdida económica”.(12) Entonces, según el licenciado Rodríguez Fernández, a par-tir del 19 de febrero de 2010, el Colegio Mayor tenía un año para presentar la demanda y no lo hizo.
Así las cosas, el 4 de septiembre de 2013, el foro de instancia dictó sentencia sumariamente y desestimó la de-manda conforme a la Regla 10.2 de Procedimiento Civil, 32 LPRAAp. V. Concluyó que la reclamación presentada por el Colegio Mayor contra el licenciado Rodríguez Fernández *642había prescrito.(13) Así, el tribunal de instancia expresó que “no existe duda de que tomando la fecha del 19 de febrero de 2010 como la fecha donde se conjugan el conocimiento del alegado acto negligente con el del daño, ya había trans-currido un (1) año y diez (10) meses cuando se radica est[a] demanda sin que se haya interrumpido la prescripción. Es decir, están presentes todos los elementos de la causa de acción desde el 19 de febrero de 2010 sin que el deman-dante actuara para evitar perder su derecho”.(14) Añadió que fue decisión exclusiva del Colegio Mayor posponer ejer-cer su causa de acción cuando decidió proceder con los trá-mites apelativos y contrató para esto al mismo abogado al que podía demandar, mas no lo hizo.
Inconforme con la determinación del foro de instancia, el Colegio Mayor presentó su recurso ante el Tribunal de Apelaciones el 14 de octubre de 2013. Mediante Sentencia de 18 de diciembre de 2013,(15) dicho foro concluyó que no procedía como cuestión de derecho dictar sentencia suma-ria, pues existía una controversia real sustancial sobre un hecho material: la fecha en que el Colegio Mayor advino en conocimiento del daño.(16) Ante esto, revocó y devolvió el caso al tribunal de instancia para que determinara la fecha en que el Colegio Mayor conoció o le fue notificada la Sen-tencia Enmendada de 5 de marzo de 2010 y, en consecuen-cia, pudiera determinar si procedía o no la defensa afirma-tiva de prescripción.(17)
Oportunamente, el licenciado Rodríguez Fernández so-licitó reconsideración, y el Colegio Mayor se opuso y solicitó que “no se reconsidere la Sentencia emitida [...] respecto a *643la fecha en que se notificó la Sentencia enmendada sino respecto al verdadero punto de partida para computar el término prescriptivo para instar una acción de daños y perjuicios”.(18) Así, el 6 de febrero de 2014, el Tribunal de Apelaciones declaró “no ha lugar” la petición.(19)
Inconforme con la decisión, el Colegio Mayor presentó su Petición de certiorari ante esta Curia el 13 de marzo de 2014 y nos señala lo siguiente:
Cometió error el Honorable Tribunal de Apelaciones al de-terminar que el punto de partida para determinar cuándo prescribe la acción de daños y perjuicios es la fecha en que se notificó la Sentencia Enmendada y no cuando el daño al Cole-gio fue uno real y palpable, requisitos indispensables para que se configure la acción. Certiorari, pág. 7.
Expedido el recurso, el Colegio Mayor presentó su ale-gato el 17 de septiembre de 2014 y el licenciado Rodríguez Fernández presentó el suyo el 6 de octubre de ese mismo año. Con el beneficio de ambas comparecencias, procede-mos a resolver. Veamos, entonces, la normativa aplicable a la controversia ante nuestra consideración.
HH i — 1
A. La prescripción extintiva
 La prescripción extintiva es la figura jurídica que tiene como norte fomentar la diligencia de un agraviado al reclamar sus derechos y consiste en castigar al reclamante por su “falta de ejercicio del derecho subjetivo durante el período de tiempo prolongado por la ley”.(20) Es doctrina reiterada que “con la prescripción extintiva lo que se busca es castigar la dejadez en el ejercicio de los derechos, así *644como en los litigios difíciles de adjudicar por la antigüedad de las reclamaciones, y así evitar que una de las partes quede en estado de indefensión”.(21)
Sabido es que el término para reclamar las obligaciones que nacen por daños causados como consecuencia de un acto culposo o negligente está regulado en el Código Civil de Puerto Rico. A esos efectos, el Art. 1868 del Código Civil, 31 LPRA see. 5298, dispone que las obligaciones derivadas de la culpa o negligencia prescriben por el transcurso de un año desde que lo supo el agraviado. Asimismo, el Art. 1869 del Código Civil, 31 LPRA see. 5299, establece que cuando no haya disposición especial alguna que regule el término prescriptivo para cualquier clase de acción, entonces se comenzará a contar desde el día en que pudieron ejercitarse. Como vemos, ambos artículos reiteran lo que se conoce como la “teoría cognoscitiva del daño”.
Sobre la teoría cognoscitiva del daño, hemos discutido las tres etapas que existen en el proceso de infligir un daño. Específicamente, expresamos que esas tres eta-pas distinguibles son las siguientes:
La primera la constituye el acto u omisión culposa o negligente. La segunda surge cuando subsiguientemente se produce una consecuencia lesiva o daño que causa menoscabo —ya sea físico, moral, económico, entre otros— en la persona que la sufre. Esta segunda etapa se conoce como la vertiente material u objetiva del daño, debido a que éste existe en la realidad física, aunque el peijudicado no la conozca. La ter-cera surge con el conocimiento del perjudicado del menoscabo sufrido, debido a que éste se manifiesta en alguna forma que permite que sea reconocido. Esta última etapa se denomina como la vertiente cognoscitiva del daño, ya que gira en torno al conocimiento que tiene la víctima del daño sufrido.(22)
*645No obstante, reconocimos que si bien es cierto que estas tres etapas pueden ocurrir simultáneamente, también puede suceder que cada etapa se materialice en momentos distintos, lo cual ocasiona que el término prescriptivo no esté claramente definido en determinada situación de hechos. Precisamente, en aquella ocasión esta Curia ex-presó sobre ese particular lo siguiente:
[E]s necesario distinguir el momento cuando ocurra la conse-cuencia lesiva y el momento [en que] el perjudicado la reco-nozca, debido a que tal diferenciación conlleva efectos jurídicos de vital importancia, como lo es el momento cuando empieza a contar el plazo hábil durante el cual el perjudicado puede ini-ciar su causa de acción de daños y perjuicios.(23)
Para distinguir el momento en que ocurre la consecuen-cia lesiva y cuándo el perjudicado la conoce, veamos las diferencias correspondientes a cada momento en un caso de una determinación judicial que resulta en un alegado daño.
1. La consecuencia lesiva
- Una de las tres etapas de infligir el daño se determina cuando se manifiesta físicamente o existen algunas consideraciones físicas que lleven al perjudicado a reconocer el daño que le causa menoscabo.
Nos explica el profesor Herminio Brau del Toro que el momento en que se tiene conocimiento de la consecuencia lesiva es cuando el perjudicado ha podido identificar esas manifestaciones físicas, a pesar de no tener toda su mag-nitud y extensión.(24) Sin embargo, en el caso de una sen-tencia o una resolución, ese conocimiento no surge hasta *646tanto se extingue el período determinado para que se con-vierta en final y firme. No es hasta tanto la determinación adviene final y firme que se materializa su efecto, sin posi-bilidad alguna de remedio. Mientras la determinación del tribunal de instancia esté sujeta a revisión judicial, esta puede ser modificada o revocada, por lo que se elimina su consecuencia y queda sin efecto algún daño alegado. Por otra parte, si el abogado subsana o remedia la alegada ne-gligencia, es al final del pleito cuando el cliente podrá con-firmar que su representante legal trabajó para evitar las consecuencias lesivas de su acto u omisión.
En ese sentido, hemos señalado que el término de un año para ejercer la causa de acción por daños y perjuicios comienza a “contarse a partir de la fecha en que expiró el período en que hubiera podido apelarse”.(25) En Serrallés v. Saurí, 44 DPR 402, 405 (1933), este Foro resolvió que una acción por daños y perjuicios no estaba prescrita debido a que fue presentada dentro del año dispuesto por ley, con-tado desde que la sentencia que generó una errónea expe-dición de un auto de injunction advino final y firme.
Mientras, en Agosto v. Mun. de Río Grande, 143 DPR 174 (1997), tuvimos la oportunidad de analizar cuándo comienza a correr el término prescriptivo si se desiste de una acción civil mediante una orden judicial en virtud de la anterior Regla 39.1(b) de Procedimiento Civil, 32 LPRA Ap. III. Allí resolvimos que “[c]omo el permiso judicial era compulsorio, es a partir de éste que comenzó a contar el nuevo término prescriptivo, porque fue con la orden judicial que se le puso punto final al pleito en cuestión”.(26) Esto es, cuando culmina definitivamente la acción ejercitada es que se comienza a contar el término prescriptivo. De esta forma, podemos co-legir que cuando culmina el pleito, con una sentencia final y firme, es que queda consumado el daño, al ser real y palpable el efecto de la determinación dictada.
*6472. El conocimiento del daño
Como norma general, la fecha del archivo en autos de la notificación de la sentencia se reconoce como el momento en el que las partes advienen en conocimiento de las determi-naciones de un tribunal en el caso ante su consideración. La Regla 46 de Procedimiento Civil, 32 LPRA Ap. V, dispone que “[l]a sentencia no surtirá efecto hasta archivarse en autos copia de su notificación a todas las partes y el término para apelar empezará a transcurrir a partir de la fecha de dicho archivo”. No obstante, las Reglas 52.2 y 68.3 de Pro-cedimiento Civil, 32 LPRAAp. V, contemplan que cuando existe diferencia entre la fecha del archivo en autos y la fecha del depósito en el correo de la notificación se tomará la fecha del depósito en el correo como el punto de partida para calcular cuándo es que comienza a correr el término corres-pondiente para exigir su derecho a revisión. (27)
Según lo anterior, se puede establecer que, como regla general, el momento en que se obtuvo el conocimiento del dictamen judicial está definido por la fecha del archivo en autos de copia de la notificación o, en su defecto, por la fecha del matasellos del correo de la notificación enviada. Esta conclusión es cónsona con la teoría cognoscitiva del daño que explicamos anteriormente, en la cual el perjudicado conoció del menoscabo sufrido debido a que este se manifestó mediante la sentencia o la resolución notificada y esto le permite reconocer que tiene el alegado daño.
Conforme a las dos etapas discutidas, la parte peijudi-cada puede conocer del daño por la determinación adversa o porque haya culminado el pleito, de forma tal que ad-viene en conocimiento del daño propiamente con la mani-festación de una determinación ejecutable. No obstante, por la naturaleza de la causa de acción que atendemos —una reclamación por impericia profesional contra un re-presentante legal— hay que determinar la fecha en la que *648en efecto tal determinación del tribunal se le comunicó al perjudicado. Esto pues, el representante legal puede adve-nir en conocimiento del dictamen adverso e informarlo en una fecha posterior a su cliente en aras de acortar o, in-cluso, hacer inexistente el término para ejercer la acción judicial en su contra. En dicho caso, el cliente es el perju-dicado y quien podría llevar la causa de acción contra su representante legal, por lo cual la fecha determinante es aquella en la cual el cliente adviene en conocimiento de la determinación final y firme de su pleito.
Claro está, el agraviado también tiene que conocer quién le causó el daño y los elementos necesarios para po-der ejercitar su causa de acción.
B. La causa de acción en daños y perjuicios por impericia legal en contra del abogado
En el pasado, esta Curia ha establecido los elementos necesarios para que prospere una causa de acción en contra del abogado. Estos son: (1) que la existencia de una relación abogado-cliente genere un deber; (2) que el abogado, por acción u omisión, lo viole; (3) que esa violación sea la causa próxima del daño al cliente, y (4) que el cliente, como reclamante, sufra daño o pérdida. (28) Asimismo, establecimos que no solo es suficiente establecer los cuatro elementos mencionados, sino que es imperativo demostrar que la causa de acción era válida y se malogró por la actuación negligente del abogado. Es decir, que el reclamante podía prevalecer en su caso, pero no fue así debido a que el abogado no trabajó adecuadamente el caso.(29)
El cliente perjudicado no tan solo tiene que saber que tiene o ha sufrido un daño, sino que tiene que conocer que recibió ese daño por causa de su abogado. Ya sea por al-guna comunicación con el abogado, o que lo haya descu-*649bierto de forma independiente, el cliente tiene que poder conocer que la causa próxima de su daño fue la acción u omisión del abogado.
i — H HH HH
En el caso ante nuestra consideración, el Tribunal de Apelaciones concluyó que el punto de partida para deter-minar cuándo prescribe la acción por daños y perjuicios es la fecha en que se notificó al Colegio Mayor sobre la Sen-tencia Enmendada y fundamentó su determinación en la teoría cognoscitiva del daño. Por esa razón, determinó re-vocar la desestimación y devolver el caso al foro de instan-cia para que se determine, mediante prueba, la fecha exacta en que el Colegio Mayor advino en conocimiento de la Sentencia Enmendada emitida el 5 de marzo de 2010 y archivada en autos el 15 de marzo de 2010. Según la nor-mativa discutida, concluimos que esa determinación es errónea, por lo que sí se cometió el único error señalado. Nos explicamos.
En este caso, la parte peticionaria, el Colegio Mayor, alegó que el término prescriptivo no comenzó a transcurrir hasta finalizados los trámites apelativos del caso. En espe-cífico, sostuvo que mediante la carta cursada por el licen-ciado Rodríguez Fernández el 3 de junio de 2011 fue que advino en conocimiento de que su daño era real. Mientras, la parte recurrida, el licenciado Rodríguez Fernández, sos-tuvo que el Colegio Mayor conoció del alegado daño desde el momento en que se anotó la rebeldía el 9 de octubre de 2009.
A pesar de poder constatar la fecha exacta en la cual advino en conocimiento el Colegio Mayor sobre la Sentencia Enmendada, quedan por resolver si existen los elementos que permiten ejercer una causa de acción en contra del abo-gado en un caso por impericia legal o mala práctica legal. Veamos.
El pleito en el cual se le atribuye la alegada negligencia *650al licenciado Rodríguez Fernández fue una querella laboral en contra del Colegio Mayor, amparada en el procedi-miento sumario dispuesto en la Ley 2, supra. Una vez ano-tada la rebeldía por no contestar la demanda dentro del término correspondiente, el tribunal de instancia dictó la Sentencia Enmendada el 5 de marzo de 2010, la cual fue notificada el 15 de marzo de 2010.
Este caso presenta la situación en la cual el propio re-presentante legal continuó con los trámites apelativos para la revisión de la Sentencia Enmendada. Por lo tanto, en ese momento, la referida sentencia no era una determina-ción final y firme. Además, nos resulta forzoso concluir que en el Colegio Mayor existía la expectativa de prevenir el resultado de ejecutar la Sentencia que ordenaba el pago de $91,300. Tal expectativa la fomentó el propio abogado al promover los trámites apelativos para revisar dicha determinación. Esa expectativa albergaba la esperanza de que no se produjera la consecuencia lesiva de la anotación de rebeldía en el caso.
Si bien es cierto que el Colegio Mayor pudo haber tenido conocimiento de la Sentencia Enmendada, el abogado le orientó (o debió haberle orientado) en cuanto a la posibili-dad de apelar dicho dictamen y, en efecto, cobró honorarios para continuar la representación legal ante los foros apelativos. Al examinar los elementos necesarios para ejer-cer la causa de acción, podemos observar que independien-temente de que el Colegio Mayor obtuvo conocimiento de la Sentencia Enmendada, y que fuera orientado y asesorado por su abogado para continuar con los trámites apelativos, estaba impedido de ejercer su acción judicial, pues no se había concretado un daño real. Nos parece incompatible pretender que un cliente demande a su abogado cuando este es el que le ha orientado sobre la posibilidad de pre-valecer mediante trámites apelativos para impedir el efecto de la determinación emitida por el tribunal de instancia. Peor aún, resulta injusto que un cliente base su *651confianza en la orientación ofrecida por su representante legal y que este, precisamente por la confianza depositada en él, aconseje a su cliente con el propósito de dejarle des-provisto de un remedio por el daño sufrido por la culpa o negligencia del abogado.
En este caso, los trámites apelativos tomaron desde la presentación de la Petición de certiorari ante el Tribunal de Apelaciones el 14 de mayo de 2010 hasta el 13 de abril de 2011 con el mandato de este Foro luego de haber emi-tido la Resolución en la cual se declaró “no ha lugar” al recurso de certiorari presentado. Fue en ese momento cuando se concretó el daño real sobre el cual el Colegio Mayor no tenía conocimiento. Conforme a las alegaciones de ambas partes, y según surge del expediente, el licen-ciado Rodríguez Fernández notificó al Colegio Mayor sobre el fin del pleito mediante una carta con fecha de 3 de junio de 2011. Es decir, no fue hasta pasados dos meses que el licenciado Rodríguez Fernández le comunicó al Colegio Mayor acerca de la Resolución —adversa a su causa— de 1 de abril de 2011 (y archivada en autos el 6 de abril de 2011), mediante la cual este Tribunal denegó expedir el recurso.
En atención a ello, concluimos que el momento en que el Colegio Mayor advino en conocimiento sobre el daño real presuntamente causado por la negligencia del abogado fue el 3 de junio de 2011, momento en el cual el licenciado Rodríguez Fernández notificó al Colegio Mayor —mediante carta— que el pleito había llegado a su fin. Por lo tanto, el término prescriptivo de un año en esta causa de acción por daños y perjuicios comenzó a transcurrir desde el 3 de ju-nio de 2011. La demanda fue presentada ante el foro de instancia el 21 de diciembre de 2011, por lo que resolvemos que la misma no está prescrita.
Por todo lo anterior, concluimos que al amparo del Art. 1868 del Código Civil, supra, el cliente tiene un año para exigir la responsabilidad civil de su abogado desde que adviene en conocimiento de la decisión final y firme *652sobre el litigio en el que se le imputa la negligencia a su representante legal; es en ese momento en el que se tienen los elementos necesarios para ejercer la acción judicial.
Además, por los hechos que se esbozan en esta Opinión, referimos el asunto a la Oficina de la Procuradora General para investigación e informe en el término de 60 días (con-tado a partir de la notificación de esta determinación) en relación con la posibilidad de comenzar un proceso discipli-nario contra el Ledo. Carlos J. Rodríguez Fernández.
IV
Por las razones antes expresadas, revocamos la determi-nación del Tribunal de Apelaciones y devolvemos el caso al foro de instancia para la continuación de los procedimien-tos conforme a lo aquí dispuesto.

Se dictará sentencia de conformidad.

La Jueza Asociada Oronoz Rodríguez concurrió con el resultado sin opinión escrita.

3118-3132.


 Véase Sentencia Enmendada, Apéndice del Certiorari, pág. 116.


 Refiérase a la See. 3 de la Ley Núm. 2 de 17 de octubre de 1961 (32 LPRAsec. 3120).


 La notificación y el archivo en autos fue el 9 de octubre de 2009.


 La notificación y el archivo en autos fue el 26 de febrero de 2010.


 La notificación y el archivo en autos fue el 6 de abril de 2011.


 En lo pertinente, en esa carta el licenciado Rodríguez Fernández expresó lo siguiente: “[p]or la presente se le informa que el caso Cynthia González De Jesús v. Colegio Mayor de Tecnología ha llegado a su fin. [...] La sentencia dictada en el caso es final y firme y hay que satisfacerla a favor de la parte contraria. [...] Por tanto, la cuantía antes mencionada es la que hay que satisfacer por motivo de la sentencia dictada a favor de la Sra. González. Hay [que] hacer un cheque por dicha cantidad para entregárselo a la Sra. González”. Véase Carta del Ledo. Carlos J. Rodríguez Fernández al Presidente del Colegio Mayor de Tecnología, Apéndice del Certiorari, pág. 81.


 Caso Civil Núm. GDP2011-0210.


 Demanda, Apéndice del Certiorari, pág. 25.


 Vale mencionar que el Colegio Mayor de Tecnología (Colegio Mayor) solicitó $150,000 por la totalidad de su reclamación, pero el cálculo real totaliza $157,500. Véase Demanda, Apéndice del Certiorari, pág. 25.


 Oposición a desestimación, Apéndice del Certiorari, pág. 69.


 Réplica a oposición a desestimación, Apéndice del Certiorari, págs. 84-85.


 La notificación y el archivo en autos fue, el 25 de septiembre de 2013.


 Sentencia del Tribunal de Primera Instancia, Apéndice del Certiorari, pág. 111. Según el foro de instancia, el alegado acto negligente fue el 9 de octubre de 2009 (cuando se notificó la anotación de rebeldía) y el Colegio Mayor conoció del daño el 19 de febrero de 2010 (cuando se dictó Sentencia y se impuso el pago total de $91,300). íd.


 La notificación y el archivo en autos fue el 23 de diciembre de 2013.


 Sentencia del Tribunal de Apelaciones, Apéndice del Certiorari, pág. 175.


 íd.


 Oposición a reconsideración, Apéndice del Certiorari, pág. 181.


 La notificación y el archivo en autos fue el 12 de febrero de 2014.


 L. Diez-Picazo, La prescripción extintiva en el Código Civil y en la jurispru-dencia del Tribunal Supremo, 2da ed., Pamplona, Ed. Aranzadi, 2007, pág. 127.


 S.L.G. Serrano-Báez v. Foot Locker, 182 DPR 824, 831 (2011). Véanse, además: SLG García-Villega v. ELA et al., 190 DPR 799, 813 (2014); Vera v. Dr. Bravo, 161 DPR 308, 321 (2004).


 Ojeda v. El Vocero de P.R., 137 DPR 315, 323 (1994).


 íd., pág. 324.


 H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed. rev., San Juan, Pubs. JTS, 1986, Vol. I, págs. 439-440.


 Serrallés v. Saurí, 44 DPR 402, 405 (1933).


 Agosto v. Mun. de Río Grande, 143 DPR 174, 181 (1997).


 Véase Souffront v. A.A.A., 164 DPR 663, 671 (2006).


 Colón Prieto v. Géigel, 115 DPR 232, 239 (1984).


 íd., pág. 242.